Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 39 are objected to because of the following informalities:  
Claim 2, line 2, “being connected to a handle” should read “being connected to the handle”.  
Claim 39, line 3, “connected to a handle” should read “connected to the handle”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 31, 33, 36, 37 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miles et al. (US 2006/0069315 A1).

Regarding claim 21, Miles discloses a method for treating a spine (Abstract, Title), the method comprising: 
providing a surgical instrument (paragraph [0039], ref. 10, Fig. 1) comprising a first member (paragraph [0039], ref. 18, Fig. 1), a second member (ref. 16) and a third member (ref. 12); 
sequentially disposing the members such that the first member engages tissue of a substantially posterior portion of an incision, the second member engages tissue of a substantially anterior portion of the incision relative and the third member engages tissue of a substantially cephalad portion of the incision (paragraph [0039] discloses disposing the member in variety of positions relative to the directions and the advancement of shim element 22 and retractor extenders refs. 24, 25 is done sequentially, paragraph [0046]); and 
selectively orienting the members in a configuration to space the tissue (paragraph [0046]).  

Regarding claim 22, Miles discloses the method recited in claim 21, wherein the surgical instrument comprises a handle, the members each being connected to a handle, the first member extending along a first longitudinal axis, the second member extending along a second longitudinal axis (see remarked Fig. 1 below).  


    PNG
    media_image1.png
    729
    788
    media_image1.png
    Greyscale


. 


Regarding claim 31, Miles discloses the method recited in in claim 22, wherein the second longitudinal axis extends parallel to the first longitudinal axis (Miles, Fig. 13 shows the member being oriented in a parallel relationship).  

Regarding claim 33, Miles discloses the method recited in claim 22, wherein the first and second members are rotatable relative to one another about a pivot axis that extends parallel to the first and second longitudinal axes (see remarked Fig. 17 below). 

    PNG
    media_image2.png
    648
    584
    media_image2.png
    Greyscale
 




Regarding claim 36, Miles discloses the method recited in claim 22, wherein the handle includes arms that are independently connected with the first and second members to rotate the first and second members about a pivot axis (see remarked Fig. 17 above which shows the pivot axis and arms refs. 28 and 29 connected respectively to the first and second members).  

Regarding claim 37, Miles discloses the method recited in claim 22, wherein the handle comprises first and second arms (refs. 28, 26) that are connected to the first and second members (Fig. 1) and a third arm (ref. 17) that is connected to the third member (Fig. 1), the third arm defining a slide axis (paragraph [0042]), the third arm being configured to move in opposite directions along the slide axis to move the third member relative to the first and second members (Figs. 14 - 15).  

Regarding claim 39, Miles discloses a method for treating a spine (Abstract, Title), the method comprising: 
providing a surgical instrument (paragraph [0039], ref. 10, Fig. 1) comprising a handle (the handle is consider to comprise the components other than the members, refs. 12, 16 and 18 as shown in Fig. 1), a first member (ref. 18), a second member (ref. 16) and a third member (ref. 12), the members each being connected to a handle (Fig. 1), the first member extending along a first longitudinal axis (see remarked Fig. 1 below), the second member extending along a second longitudinal axis (see remarked Fig. 1 below), the handle comprising first and second arms that are connected to the first and second members (paragraph [0042], refs. 26, 28) and a third arm (ref. 17) that is connected to the third member (Fig. 1), the third arm extending through the pivot axis (Fig. 1), the third arm defining a slide axis that extends perpendicular to the pivot axis (the third arm is configured for sliding motion substantially perpendicularly to the pivot axis), the third arm extending through a ratcheting slide of the handle that is configured to prevent movement of the third arm along the slide axis (paragraph [0042], ref. 37); 
sequentially disposing the members such that the first member engages tissue of a posterior portion of an incision, the second member engages tissue of an anterior portion of the incision and the third member engages tissue of a cephalad portion of the incision (paragraph [0039] discloses disposing the member in variety of positions relative to the directions and the advancement of shim element 22 and retractor extenders refs. 24, 25 is done sequentially, paragraph [0046]); and 
selectively orienting the members in a configuration to space the tissue (paragraph [0046]).

    PNG
    media_image3.png
    624
    560
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 - 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al. (US 2006/0069315 A1) in view of Marchek et al. (US 2006/0225055 A1).

Regarding claim 23, Miles discloses the method recited in claim 22, except wherein the first member is connected to the handle by a pin.  

Marchek teaches a surgical instrument (paragraph [0073], ref. 1400) having a plurality of members (Fig. 13A, ref. 14008) connected to a handle (paragraph [0073], the “frame”) by a pin (Fig. 13B, ref. 1406) to fix the position of the blades relative to the handle (paragraph [0073]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the three members and the handle such that they are connected via the track and pin configuration, as taught by Marchek, for the purpose of increased adjustability and fixation of the members relative to the handle. 


Regarding claim 24, Miles in view of Marchek discloses the method recited in claim 23, wherein the pin extends parallel to the first longitudinal axis (Marchek, Fig. 13B shows the pin extending parallel to a longitudinal axis of the member). 

Regarding claim 25, Miles discloses the method recited in claim 22, except wherein the first member comprises a track having a first section and a second section.  

Marchek teaches a surgical instrument (paragraph [0073], ref. 1400) having a plurality of members (Fig. 13A, ref. 14008) connected to a handle (paragraph [0073], the “frame”) by a pin (Fig. 13B, ref. 1406) and track having a first and second section (see remarked Fig. 13C below) to fix the position of the blades relative to the handle (paragraph [0073]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the three members and the handle such that they are connected via the track and pin configuration, as taught by Marchek, for the purpose of increased adjustability and fixation of the members relative to the handle. 

    PNG
    media_image4.png
    618
    599
    media_image4.png
    Greyscale



Regarding claim 26, Miles in view of Marchek discloses the method recited in claim 25, wherein the second section extends non-parallel relative to the first section (Marchek shows the sections being substantially perpendicular to each other).  

Regarding claim 27, Miles in view of Marchek discloses the method recited in claim 25, wherein the first member is connected to the handle by a pin, the pin being received in the second section (Marchek, ref. 1406, Fig. 13C).  

Regarding claim 28, Miles in view of Marchek discloses the method recited in claim 27, wherein the second section extends non-parallel relative to the first section (Marchek shows the sections being substantially perpendicular to each other). 

Regarding claim 29, Miles in view of Marchek discloses the method recited in claim 22,except wherein the first member is connected to the handle by a pin, the pin extending parallel to the first longitudinal axis, the first member comprising a track having a first section and a second section, the second section extending non-parallel relative to the first section, the pin being received in the second section.  

Marchek teaches a surgical instrument (paragraph [0073], ref. 1400) having a plurality of members (Fig. 13A, ref. 14008) connected to a handle (paragraph [0073], the “frame”) by a pin (Fig. 13B, ref. 1406) and track having a first and second section (see remarked Fig. 13C below) to fix the position of the blades relative to the handle (paragraph [0073]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the three members and the handle such that they are connected via the track and pin configuration, as taught by Marchek, for the purpose of increased adjustability and fixation of the members relative to the handle.  Note that the track of Marchek is substantially “T” shaped, thus the sections extend in a non-parallel orientation. 

    PNG
    media_image4.png
    618
    599
    media_image4.png
    Greyscale



Claim(s) 21, 22, 30, 32, 34 and 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0080320 A1) in view of Miles et al. (US 2006/0069315 A1).

Regarding claim 21, Lee discloses a method for treating a spine (Abstract, paragraph [0002]), the method comprising: 
providing a surgical instrument (paragraph [0056], ref. 200, Fig. 5) comprising a first member (ref. 213R), a second member (ref. 213L) and a third member (ref. 234); 
sequentially disposing the members (blade extensions ref. 3132, paragraph [0058], are sequentially disposed); and 
selectively orienting the members in a configuration to space the tissue (the two opposing members may be pivoted while the third member may be translated to create an operational corridor, see Fig. 1).

Lee discloses that the members may be used in spinal surgery, but is silent regarding that the member engage tissue such that the first member engages tissue of a substantially posterior portion of an incision, the second member engages tissue of a substantially anterior portion of the incision relative and the third member engages tissue of a substantially cephalad portion of the incision. 

Miles teaches a surgical access system for the spine (Abstract) in which three analogous members are positioned such that the first member engages tissue of a substantially posterior portion of an incision, the second member engages tissue of a substantially anterior portion of the incision relative and the third member engages tissue of a substantially cephalad portion of the incision (paragraph [0039], e.g. a lateral approach would position the members in such an arrangement).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to place the members such that the two opposing member placed substantially posterior and anteriorly while the third member is placed substantially cephaladly, as taught by Miles, to best create an operative corridor suited to the treatment. 

Regarding claim 22, Lee in view of Miles discloses the method recited in claim 21, wherein the surgical instrument comprises a handle (Lee, Fig. 5 shows the handle detached from the blades), the members each being connected to a handle (Lee, paragraph [0056]), the first member extending along a first longitudinal axis, the second member extending along a second longitudinal axis (see remarked Fig. 5 below).


    PNG
    media_image5.png
    688
    662
    media_image5.png
    Greyscale


Regarding claim 30, Lee in view of Miles discloses the method recited in claim 22, wherein the first member is rotatable relative to the handle about the first longitudinal axis (Lee, Fig. 5 shows that the member are connected to the handle via a pine which is aligned with the longitudinal axis and thus rotatable relative to the handle about the longitudinal axis).

Regarding claim 32, Lee in view of Miles discloses the method recited in claim 22, wherein the second member is rotatable relative to the handle about the second longitudinal axis (as shown above in remarked Fig. 5 of Lee, the second member can rotate about the pin which is co-linear with the second longitudinal axis).

Regarding claim 34, Lee in view of Miles discloses the method recited in claim 22, wherein: the first member is rotatable relative to the handle about the first longitudinal axis; the second longitudinal axis extends parallel to the first longitudinal axis; and the second member is rotatable relative to the handle about the second longitudinal axis (as shown in remarked Fig. 5 above, the member are each rotatable about their longitudinal axis since it is co-linear with the pinned connection to the handle).

Regarding claim 35, Lee in view of Miles discloses the method recited in claim 22, wherein: the first member is rotatable relative to the handle about the first longitudinal axis (see remarked Fig. 5 below of Lee which shows the first member being rotatable about the pin which is co-linear with the longitudinal axis of the first member); the second member is rotatable relative to the handle about the second longitudinal axis (same as the first member as discussed above); and the first and second members are rotatable relative to one another about a pivot axis that extends parallel to the first and second longitudinal axes (see remarked Fig. 5 below).



    PNG
    media_image6.png
    732
    670
    media_image6.png
    Greyscale


Claim(s) 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0080320 A1) in view of Miles et al. (US 2006/0069315 A1) and further in view of Koros et al. (US 5,928,139).

Regarding claim 38, Lee in view of Miles discloses the method recited in claim 21, except wherein the members include an axial cavity and the method further comprises inserting a pin through each of the axial cavities and into bone to fix the members relative to the bone.

Korus teaches a retractor for use in spinal applications (Abstract), in which analogous members include an axial cavity (Fig. 5, ref. 82) and the method further comprises inserting a pin (Fig. 5, ref. 83) through each of the axial cavities and into bone to fix the members relative to the bone (Fig. 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee in view of Miles such that the members include an axial cavity and the method further comprises inserting a pin through each of the axial cavities and into bone to fix the members relative to the bone, as taught by Korus, for the benefit of more firmly holding the retractor in position (Korus, Col. 6, lines 54 - 63). 

Regarding claim 40, Lee discloses a method for treating a spine (Abstract, paragraph [0002]), the method comprising: 
providing a surgical instrument (paragraph [0056], ref. 200, Fig. 5) comprising a handle (the detached components shown in Fig. 5 other than the three members), a first member (Fig. 5, ref. 213R), a second member (ref. 213L) and a third member (ref. 234), the members each being connected to a handle (paragraph [0056]), the first member extending along a first longitudinal axis, the second member extending along a second longitudinal axis (see remarked Fig. 5 below), the first member being rotatable relative to the handle about the first longitudinal axis (the member is able to rotate about the pin which is co-linear with the axis), the second longitudinal axis extending parallel to the first longitudinal axis (see remarked Fig. 5 below), the second member being rotatable relative to the handle about the second longitudinal axis (same as the first as described above), the first and -6-Applicant: Warsaw Orthopedic, Inc.C00005834US01 DIVPreliminary Amendment(1502-1247 U2 CON DIV)second members being rotatable relative to one another about a pivot axis that extends parallel to the first and second longitudinal axes (see remarked Fig. 5 below); 
sequentially disposing the members (blade extensions ref. 3132, paragraph [0058], are sequentially disposed); and 
selectively orienting the members in a configuration to space the tissue (the two opposing members may be pivoted while the third member may be translated to create an operational corridor, see Fig. 1).

Lee discloses that the members may be used in spinal surgery, but is silent regarding that the members engage tissue such that the first member engages tissue of a posterior portion of an incision, the second member engages tissue of a anterior portion of the incision and the third member engages tissue of a cephalad portion of the incision. 

Miles teaches a surgical access system for the spine (Abstract) in which three analogous members are positioned such that the first member engages tissue of a substantially posterior portion of an incision, the second member engages tissue of a substantially anterior portion of the incision relative and the third member engages tissue of a substantially cephalad portion of the incision (paragraph [0039], e.g. a lateral approach would position the members in such an arrangement).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to place the members such that the two opposing member placed substantially posterior and anteriorly while the third member is placed substantially cephaladly, as taught by Miles, to best create an operative corridor suited to the treatment. 

Lee is also silent regarding the limitation that the members each including an axial cavity and inserting a pin through each of the axial cavities and into bone to fix the members relative to the bone. 

Korus teaches a retractor for use in spinal applications (Abstract), in which analogous members include an axial cavity (Fig. 5, ref. 82) and the method further comprises inserting a pin (Fig. 5, ref. 83) through each of the axial cavities and into bone to fix the members relative to the bone (Fig. 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee such that the members include an axial cavity and the method further comprises inserting a pin through each of the axial cavities and into bone to fix the members relative to the bone, as taught by Korus, for the benefit of more firmly holding the retractor in position (Korus, Col. 6, lines 54 - 63). 



    PNG
    media_image6.png
    732
    670
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773